     Case 2:12-cr-00241-WBS-DB Document 111 Filed 01/22/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 2:12-cr-241 WBS
13                 Plaintiff,

14        v.                                  ORDER
15   RAYMELL LAMAR EASON,

16                 Defendant.

17

18                                 ----oo0oo----

19              Defendant Raymell Lamar Eason has filed a “Motion to

20   Pull Request for Certificate of Appeal.”         (Docket No. 110.)   In

21   the motion, defendant requests that the court “remove his request

22   for a certificate of appeal,” and explains that because “[i]t is

23   not in [defendant’s] best interest at this time . . . to pursue

24   an appeal,” the court should “dismiss his request.”          The court

25   notes that defendant filed a notice of appeal on January 14, 2021

26   (Docket No. 107) but has not moved for a certificate of

27   appealability.    It appears, based on the procedural posture of

28   this case and the text of his request at Docket 110, that
                                          1
     Case 2:12-cr-00241-WBS-DB Document 111 Filed 01/22/21 Page 2 of 2


1    defendant wishes to dismiss his appeal.        This court has no power

2    to dismiss an appeal.     Should defendant wish to dismiss his

3    appeal, he must file such a request with the Ninth Circuit.

4               IT IS SO ORDERED.

5    Dated:   January 22, 2021

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
